Exhibit 10.47
FIRST AMENDMENT
TO THE
SONIC AUTOMOTIVE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(“SERP”)
THIS AMENDMENT IS ADOPTED AS OF THE ___ DAY OF December, 2010, by Sonic
Automotive, Inc. (the “Company”) to be effective as of January 1, 2010;
WITNESSETH:
WHEREAS, the Company adopted the Sonic Automotive, Inc. Supplemental Executive
Retirement Plan (“the SERP”) effective January 1, 2010; and
WHEREAS, Article VII of the SERP permits the Company, by action taken by the
Compensation Committee of the Board of Directors of the Company, to amend the
SERP at any time and for any reason, provided that any such amendment shall not
reduce the vested Accrued Benefits of any Participant accrued as of the date of
any such amendment without the written consent of the Participant;
NOW, THEREFORE, the SERP is hereby amended effective as of January 1, 2010, as
follows:

  1.   Section 2.25, “Retirement Benefit”, is deleted in its entirety and
replaced by:         “2.25 Retirement Benefit. Retirement Benefit means the
vested portion of the Accrued Benefit payable to a Participant pursuant to the
provisions of Article V of the Plan following the Participant’s Normal
Retirement.”     2.   Section 5.1(a), “Retirement Benefit”, is deleted in its
entirety and replaced by:         “(a) Retirement Benefit. Upon the
Participant’s Normal Retirement, he or she shall be entitled to a Retirement
Benefit, which shall be determined as of the first day of the month following
the Participant’s Separation from Service.”     3.   SCHEDULE A is deleted in
its entirety, to be replaced by the Amended and Restated SCHEDULE A, including
the Amended and Restated SCHEDULE A-1, attached hereto as EXHIBIT A.

IN WITNESS WHEREOF, the Company, by action of the Compensation Committee of the
Board of Directors, has caused the Amendment to be properly executed as of the
day and year first above written.

            SONIC AUTOMOTIVE, INC.
      By:         Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Amended and Restated
Schedule A

1.   Accrued Benefit.

  (a)   The Accrued Benefit for a Tier 1 Participant shall be fifty percent
(50%) of such Participant’s Final Average Salary, determined in the sole
discretion of the Committee.     (b)   The Accrued Benefit for a Tier 2
Participant shall be forty percent (40%) of such Participant’s Final Average
Salary, determined in the sole discretion of the Committee.     (c)   The
Accrued Benefit for a Tier 3 Participant shall be thirty-five percent (35%) of
such Participant’s Final Average Salary, determined in the sole discretion of
the Committee.

2.   Payment Schedule for Benefits other than Death Benefit. The Payment
Schedule for the Retirement Benefit, Termination Benefit and Disability Benefit
shall be annual installment payments in substantially equal amounts to the
Participant and/or (if applicable) to the Participant’s spouse for the duration
of the “benefit payment period.” The “benefit payment period” is fifteen
(15) years. Payments are made to the Participant unless the Participant dies
during the “benefit payment period” leaving a spouse surviving him or her, in
which case payments continue to be made to the surviving spouse for the
remainder of the benefit payment period.   3.   Reduction of Accrued Benefit for
Early Separation from Service. Except as provided in Schedule A-1, the Accrued
Benefit for purposes of determining the Termination Benefit shall be calculated
by beginning with the amount of the vested Retirement Benefit and then reducing
that amount by ten percent (10%) for each year the Participant’s payment
commencement date precedes the earliest date that such Participant would have
qualified for Normal Retirement (e.g., the earlier of attainment of age 65 or
age 55 with at least ten Years of Service).   4.   Vesting. Except as provided
in Schedule A-1, Participants will vest in their Accrued Benefit according to
the applicable schedule as follows:

          Years of Plan Service   Percent Vested
Less than 1
    0 %
At least 1 but less than 2
    20 %
At least 2 but less than 3
    40 %
At least 3 but less than 4
    60 %
At least 4 but less than 5
    80 %
5 or more
    100 %

5.   Accelerated Vesting. The foregoing notwithstanding, Participants will
become 100% vested in their Accrued Benefit upon death prior to Separation from
Service, Disability prior to Separation from Service, or upon a Change in
Control prior to Separation from Service.

 



--------------------------------------------------------------------------------



 



Amended and Restated
Schedule A-1
Special Provisions Applicable to David Cosper

1.   No Reduction of Accrued Benefit for Early Separation from Service.
Section 3 of Schedule A shall not apply to Mr. Cosper’s Accrued Benefit.   2.  
Special Vesting Schedule. Notwithstanding the vesting schedule in Section 4 of
Schedule A, Mr. Cosper will vest in his Accrued Benefit according to the
applicable schedule as follows:

          Years of Plan Service   Percent Vested
Less than 2
    0 %
At least 2 but less than 4
    20 %
At least 4 but less than 6
    50 %
At least 6 but less than 8
    75 %
8 or more
    100 %

3.   Accelerated Vesting. The foregoing notwithstanding, Mr. Cosper will become
100% vested in his Accrued Benefit upon death prior to Separation from Service,
Disability prior to Separation from Service, or upon a Change in Control prior
to Separation from Service.

 